                  Case 18-12808-KG              Doc 396       Filed 07/23/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                           ) Chapter 11

 WHITE EAGLE ASSET PORTFOLIO,LP, et al.,l ) Case No. 18-12808(KG)
                                          } (Jointly Administered)

                                     Debtors.                     )


                                      CERTIFICATE OF SERVICE

               I, Colin R. Robinson, hereby certify that on the 23rd day of July, 2019,I caused a
copy ofthe following documents)to be served on the individuals) on the attached service lists)
in the manner indicated:

                 (Signed] Order Authorizing the Debtors to File Under Seal Portions of the Term
                 Sheet Attached to the Commitment Letter with Respect to Debtors' Motion for
                 Entry of an Order(A)Authorizing the Sale of the Majority Equity Interests in
                 Debtors White Eagle Asset Portfolio,LP and V'Vhite Eagle General Partner,LLC
                 Free and Clear of Liens, Claims,Encumbrances,and Other Interests,(B)
                 Approving Bid Protections in Favor of the Purchaser Support Parties,(C)Granting
                 the Buyer and the Purchaser Support Parties the Protections Afforded to a Good
                 Faith Purchaser, and(D)Granting Related Relief[Docket No. 392]

                 [Signed) Order(A)Authorizing the Sale of the Majority Equity Interests in Debtors
                 White Eagle Asset Portfolio, LP and White Eagle General Partner,LLC Free and
                 Clear of Liens, Claims,Encumbrances,and Other Interests,(B)Authorizing
                 Assumption and Payment of Liabilities of White Eagle Asset Portfolio, LP and
                 White Eagle General Partner,LLC By Debtor Lamington Road Designated Activity
                 Company,(C)Approving Bid Protections in Favor of the Purchaser Support
                 Parties,(D)Granting the Buyer and the Purchaser Support Parties the Protections
                 Afforded to a Good Faith Purchaser, and (E)Granting Related Relief[Docket No.
                 393]




                                                      /s/Colin R. Robinson
                                                      Colin R. Robinson(DE Bar No. 5524)




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC(8312); and
Lamington Road Designated Activity Company (7738). The location ofthe Debtors' service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.


DOCS DE222340.79 93856/001
                 Case 18-12808-KG      Doc 396   Filed 07/23/19   Page 2 of 5




White Eagle —Service List re Jade Mountain Partners Sale
Cass No. 18-12808(KG)
Doc. No. 224627
O1 —Hand Delivery
O l —First Class Mail


Hand Delivery
(Counsel to Palomino JV LLP)
Andrew R. Remming, Esq.
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market Street, 16th Floor
Wilmington, DE 19801

First Class Mail
(Counsel to Palomino JV LLP)
Laura Metzger, Esq.
Orrick, Herrington &Sutcliffe LLP
51 W.52nd Street
New York,NY 10019-6142




 DOCS DE224627.1 93856/003
                  Case 18-12808-KG        Doc 396   Filed 07/23/19    Page 3 of 5



White Eagle Asset Portfolio, LP, et al. —           Hand Delivery
2002 Service List(FCM)                              Zillah A. Frampton, Bankruptcy
Case No. 18-12808(KG)                               Administrator
Document No. 222331                                 Delaware Department of Revenue
08 —Hand Delivery                                   Carvel State Office Building, 8th Floor
20 —First Class Mail                                820 N. French Street
                                                    Wilmington, DE 19801

(Counsel to Debtors)                                Hand Delivery
Colin R. Robinson, Esquire                          (Counsel for Wilmington Trust/Emergent
Pachulski Stang Ziehl &Jones LL,P                   Capital Representation)
919 N. Market Street, 17th Floor                    Andrew Skouvakis, Esquire
Wilmington, DE 19801                                K&L Gates LLP
                                                    600 N. King Street, Suite 901
Hand Delivery                                        Wilmington, DE 19801
(United States Attorney)
David C. Weiss c/o Ellen Slights, Esquire           Hand Delivery
United States Attorney's Office                     (Counsel for Wilmington Trust National
District of Delaware                                Association)
Hercules Building                                   Matthew B. Goeller, Esquire
 1313 N. Market Street, Suite 400                   K&L Gates LLP
 Wilmington, DE 19899                               600 N. King Street, Suite 901
                                                     Wilmington, DE 19801
Hand Delivery
(United States Trustee)                             Hand Delivery
Juliet M. Sarkessian, Esquire                       (Top Unsecured Creditor)
Office of the United States Trustee                 Scott E. Waxman, Esquire
J. Caleb Boggs Federal.Building                     K&L Gates LLP
844 King Street, Suite 2207                         600 N. King Street, Suite 901
Lockbox #35                                         Wilmington, DE 19801
 Wilmington, DE 19801
                                                    Hand Delivery
Hand Delivery                                       (Counsel for CLMG Corp. and LNV
(Delaware Attorney General)                         Corporation)
Kathy Jennings, Esquire                             Jeffrey M. Schlerf, Esquire
Delaware Department of Justice                      Carl D. Neff, Esquire
Carvel State Office Building, 5th Floor             Fox Rothschild LLP
820 N. French Street                                919 N. Market Street, Suite 300
 Wilmington, DE 19801                                Wilmington, DE 19801




 DOCS DE:222331.1 93856/001
                  Case 18-12808-KG      Doc 396   Filed 07/23/19   Page 4 of 5



First Class Mail                                  First Class Mail
(Counsel for CLMG Corp. and LNV                   Secretary of Treasury
Corporation)                                      820 Silver Lake Boulevard, Suite 100
Thomas E. Lauria, Esquire                         Dover, DE 19904
Jesse L. Green, Esquire
White &Case LLP                                   First Class Mail
Southeast Financial Center                        US Department of Treasury
200 S. Biscayne Boulevard, Suite 4900             Office of General Counsel
Miami,FL 33131                                    1500 Pennsylvania Avenue,NW
                                                  Washington, DC 20220
First Class Mail
(Counsel to LNV Corporation and CLMG              First Class Mail
Corp.)                                            (United States Attorney General)
David M. Turetsky, Esquire                        William Barr, Esquire
Andrew T. Zatz, Esquire                           Office ofthe Attorney General
Kimberly A. Haviv, Esquire                        US Department of Justice
Samuel P. Hershey, Esquire                        950 Pennsylvania Avenue,NW
White &Case LLP                                   Washington, DC 20530-0001
 1221 Avenue of the Americas
New York, NY 10020-1095                           First Class 11~Iail
                                                  (Pension Benefit Guaranty Corporation)
First Class Mail                                  Pension Benefit Guaranty Corporation
(Counsel for CLMG Corp. and LNV                   Office ofthe Chief Counsel
Corporation)                                      1200 K Street, NW
Jason N. Zakia, Esquire                           Washington, DC 20005
White &Case LLP
 111 S. Wacker Drive, Suite 5100                  First Class Mail
Chicago, IL 60606-4302                            Securities and Exchange Commission
                                                  Marc P. Berger, Esquire
First Class Mail                                  NY Regional Director
(Counsel for Wilmington Trust National            Brookfield Place, Suite 400
Association)                                      200 Vesey Street
David C. Neu, Esquire                             New York, NY 10281-1022
K&L Gates LLP
925 Fourth Avenue, Suite 2900                     First Class Mail
Seattle, WA 98104                                 Securities and Exchange Commission -
                                                  Headquarters
First Class Mail                                  100 F Street, NE
Secretary.of State                                Washington, DC 20549
Division of Corporations -Franchise Tax
John G. Townsend Building, Suite 4
401 Federal Street
Dover, DE 19901




                                              2
 DOCS DE222331.1 93856/001
                  Case 18-12808-KG   Doc 396    Filed 07/23/19   Page 5 of 5



First Class lYIail                              First Class Mail
Securities and Exchange Commission              (Top Unsecured Creditor)
Sharon Binger                                   Glenn J. Waldman, Esquire
Philadelphia Regional Director                  Waldman Trigoboff Hildebrandt & Calnan,
One Penn Center, Suite 520                      P.A.
1617 JFK Boulevard                              Plaza 100, Suite 780
Philadelphia,PA 19103                           100 N.E. Third Avenue
                                                Fort Lauderdale, FL 33301
First Class Mail
Internal Revenue Service                        First Class Mail
Centralized Insolvency Operation                (Top Unsecured Creditor)
PO Box 7346                                     Omid Zareh, Esquire
Philadelphia,PA 19101-7346                      Weinberg Zareh Malkin Price LLP
                                                45 Rockefeller Plaza, 20th Floor
First Class Mail                                New York, NY 10111
(Top Unsecured Creditor)
MLF Lexsery                                     First Class Mail
Nathan A. Evans, President &CEO                 (Counsel to Creditors JSARCO,LLC)
4350 East-West Highway, Suite-905               Joseph E. Sarachek, Esquire
Bethesda, MD 20814                              The Sarachek Law Firm
                                                 101 Park Avenue, 27th Floor
First Class Mail                                New York, NY 10178
(Top Unsecured Creditor)
Holland &Knight LLP
Jesus E. Cuza, Esquire
701 Brickell Avenue, Suite 3300
Miami,FL 33131

First Class Mail
(Top Unsecured Creditor)
Curtis, Mallet-Prevost, Colt & Mosle, LLP
Gabriel Hertzberg, Esquire
101 Park Avenue
New York, NY 10178-0061

First Class Mail
(Top Unsecured Creditor)
Daniel Coker Horton &Bell,P.A.
Alfred Smith
4400 Old Canton Road, Suite 400
Jackson, MS 39215-1084




                                            3
 DOGS DE222331.1 93856/001
